         Case 6:20-cv-00902-ADA Document 71 Filed 06/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

WSOU INVESTMENTS, LLC D/B/A BRAZOS
                                                     Civil Action Nos.: 6:20-cv-00812-ADA
LICENSING AND DEVELOPMENT,
                                                                        6:20-cv-00813-ADA
           Plaintiff
                                                                        6:20-cv-00814-ADA
                                                                        6:20-cv-00815-ADA
v.
                                                                        6:20-cv-00902-ADA
                                                                        6:20-cv-00903-ADA
JUNIPER NETWORKS, INC.
                                                     JURY TRIAL DEMANDED
               Defendant


          STATUS REPORT RE: INTER-DISTRICT MOTION TO TRANSFER

       Pursuant to the Court’s June 8, 2021 Amended Standing Order Regarding Motion for

Inter-District Transfer, Defendant Juniper Networks, Inc. hereby notifies the Court that its

motion to transfer the above-captioned cases to the Northern District of California is fully briefed

(and the Court heard argument on June 1, 2021) and ready for resolution. The Markman hearing

is currently scheduled for June 24, 2021. See Case No. 6:20-cv-00812-ADA, Dkt. No. 68.




                                                                                               Page | 1
       Case 6:20-cv-00902-ADA Document 71 Filed 06/15/21 Page 2 of 3




DATED: June 15, 2021            Respectfully submitted,



                                 By/s/ B. Russell Horton
                                   B. Russell Horton
                                   State Bar No. 10014450
                                   rhorton@gbkh.com
                                   George Brothers Kincaid & Horton LLP
                                   114 West 7th Street, Suite 1100
                                   Austin, TX 78701
                                   Telephone: (512) 495-1400
                                   Facsimile: (512-499-0094

                                    Kevin P.B. Johnson
                                    kevinjohnson@quinnemanuel.com
                                    Todd Briggs
                                    toddbriggs@quinnemanuel.com
                                    Margaret Shyr (pro hac vice)
                                    margaretshyr@quinnemanuel.com
                                    Joseph E. Reed (pro hac vice)
                                    joereed@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    555 Twin Dolphin Drive, 5th Floor
                                    Redwood Shores, CA 94065
                                    Telephone: (650) 801-5000
                                    Facsimile: (650) 801-5100

                                    Nima Hefazi (pro hac vice)
                                    nimahefazi@quinnemanuel.com
                                    Quinn Emanuel Urquhart & Sullivan, LLP
                                    865 South Figueroa Street, 10th Floor
                                    Los Angeles, CA 90017
                                    Telephone: (213) 443-3000
                                    Facsimile: (213) 443-3100

                                    Counsel for Defendant
                                    Juniper Networks, Inc.




                                                                             Page | 2
         Case 6:20-cv-00902-ADA Document 71 Filed 06/15/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify

that, on June 15, 2021, all counsel of record who have appeared in this case are being served

with a copy of the foregoing via the Court’s CM/ECF system.

Dated: June 15, 2021                      /s/ B. Russell Horton___________________________
                                           B. Russell Horton




                                                                                           Page | 3
